—In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Division of Housing and Community Renewal, Office of Rent Administration, dated January 27, 1992, which, without a hearing, inter alia, reduced the rents of 91 rent-stabilized apartments upon a finding that the petitioners had decreased services required under the Rent Stabilization Law, the petitioners appeal, as limited by their brief, from so much of a judgment of. the Supreme Court, Kings County (Feinberg, J.), entered April 15, 1994, as confirmed the determination.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the petitioners’ contentions on appeal, the determination of the respondent that the petitioners had decreased services required under the Rent Stabilization Law in a building owned and managed by them was neither arbitrary nor capricious nor an abuse of discretion (see, Matter of Ansonia Residents Assn, v New York State Div. of Hous. & Community Renewal, 75 NY2d 206; see also, Matter of Pell v Board of Educ., 34 NY2d 222).
*645We have considered the petitioners’ remaining contentions and find them to be without merit. Balletta, J. P., Ritter, Copertino and Pizzuto, JJ., concur.